DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on 03/03/2022, with respect to claims 1 and 3-9 have been fully considered and persuasive. Due to the current amendment to the Claims, the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 103 are withdrawn. Therefore, the rejections addressed in the previous office action have been withdrawn and claims 1 and 3-9 are allowed.

Allowable Subject Matter
Claims 1 and 3-9 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a gas sensor comprising, in combination with the other recited elements, a sensing layer deposited on the surface acoustic wave element, wherein the sensing layer is a nanocomposite film of reduced graphene oxide, and tungsten oxide, and polypyrrole; wherein in the sensing layer, the weight ratio of reduced graphene oxide: tungsten oxide: polypyrrole is between 1: 1: 2 and 3: 1:5.

With regard to Claim 3, the prior arts of the record do not teach or fairly suggest a gas sensor comprising, in combination with the other recited elements, at least one surface acoustic wave element disposed on the circuit board, and the sensing layer is a nanocomposite film of reduced graphene oxide, and tungsten oxide, and polypyrrole; and a detecting unit electrically connected to the gas sensor;wherein in the sensing layer, the weight ratio of reduced graphene oxide: tungsten oxide: polypyrrole is between 1: 1: 2 and 3: 1:5.


Claims 4-5 and 7-9 are allowed by virtue of their dependence from Claims 3 and 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861